UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported) – May 23, 2011 Commission File Number: 333-144973 LAS VEGAS RAILWAY EXPRESS, INC. (Exact name of registrant as specified in its charter) Delaware 56-2646797 (State or jurisdiction of (IRS Employer Identification No.) incorporation or organization) 6650 Via Austi Parkway, Suite 170 Las Vegas, NV89119 (Address of principal executive offices, including zip code) 702-583-6715 (Registrant's telephone number, including area code) (Former name or former address if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Precommecement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Precommencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) LAS VEGAS RAILWAY EXPRESS, INC. ITEM 5.02DEPARTURE/APPOINTMENT OF PRINCIPAL OFFICERS – CHIEF FINANCIAL OFFICER On May 19, 2011, Wanda Witoslawski was offered and accepted the position of Chief Financial Officer and Treasurer. EXHIBIT INDEX EXHIBIT DESCRITPION Employment Agreement, From Wanda Witoslawski, dated May 19, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereto duly authorized. Date:May 20, 2011 LAS VEGAS RAILWAY EXPRESS, INC. By:/s/ Michael A. Barron Michael A. Barron Chief Executive Officer
